DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of September 20, 2021 has been fully considered.  The arguments regarding the indefiniteness rejection are not persuasive.  The issue is that the claim is unclear regarding what shapes fall within the scope of the phrase “an arc of a first circle,” and the amendments and remarks do not address this issue.  In particular, in the context of this application including the specification, drawings (see e.g. figure 1A), and claims (see e.g. claim 11), it is unclear whether the claim requires the actual shape of an arc or merely requires dots which can be connected by an imaginary circle or arc.  Any two dots can be connected by an imaginary circle, and any three or four dots which are equally spaced apart can be connected by an imaginary circle.  It is unclear whether a light pattern with three equally spaced dots of light falls within the scope of the claim language.  Clarification is necessary.  Regarding the prior art rejections, the sections and comments below account for the new claim scope.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites that the pattern of light comprises an arc of a circle, and claim 20 recites that the pattern comprises a circle.  In the context of the disclosure of this application, the claim language creates ambiguity.  For example, claim 11 recites that a plurality of dots form the circle, and figure 1a shows a plurality of dots spaced apart.  In the context of the present application, it is unclear whether the terms “circle” and “arc” require the actual shapes or merely require dots in a pattern representing that shape.  In other words, would two dots spaced apart constitute a circle or arc if an imaginary circle can connect the two dots?  See e.g. MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure …may make an otherwise definite claim take on an unreasonable degree of uncertainty.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2019/0345018) in view of Noha (US 8,256,153).
	Regarding claim 1, Garcia discloses a colorant dispensing system comprising: 
	a colorant dispensing head (106) that operably dispenses a colorant (see MPEP 2114; the device is capable of dispensing a liquid colorant such as food dye or E150a) ;
	a platform configured to operably hold a first canister (150) into which the colorant is dispensed, the platform disposed beneath the dispensing head (see figure 1, the container 150 is sitting on a platform of the housing 102); and 
	a light (110) disposed above the platform, the light operably projecting a first light pattern substantially focused at a first height above the platform (figure 2 and paragraph 0021; paragraph 0020 discloses that the light is focused); 
	wherein the first light pattern comprises light in an arc of a first circle (paragraph 0021, “crosshairs, circle, square, point…”), wherein the first circle substantially aligns with or inside an opening of the first canister (see MPEP 2114, the device of Garcia is capable of performing this function in that the container is not positively recited by the claim, and a container ); and 
	wherein the first height above the platform comprises a height of the opening of the first container when operably disposed on the platform (see figure 2, the emitter 110 projects light at the opening of the container 150, see also paragraph 0020).
	Garcia does not disclose that the light is a light array comprising a plurality of light emitters arranged in an arc-shape,

It would have been obvious to one skilled in the art to provide the dispenser of Garcia with the light array configuration of Noha for the purpose of providing multiple aiming points and increased visibility, and/or as a routine selection of a known equivalent aiming device for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 2, Garcia discloses a control unit comprising a processor (paragraph 0020, processor), the control unit operably controlling the light array based at least upon input from a controller interface (see figure 3, and paragraph 0018, the detection with the sensor 108 is a user input in that the user places the container in the housing).  

	Regarding claim 3, Garcia discloses a user interface configured to receive user input used by the control unit to control the light array (see figure 3, and paragraph 0018, the detection with the sensor 108 is a user input in that the user places the container in the housing).  



	Regarding claim 9, Garcia in view of Noha accounts for this subject matter in that Garcia discloses that the light can be an LED (paragraph 0020), and the obviousness rationale accounts for the light being an array of lights.

	Regarding claim 10, Garcia in view of Noha accounts for this subject matter in that Garcia discloses that the light can be an LED (paragraph 0020) and can produce more than one color (paragraph 0021), and the obviousness rationale accounts for the light being an array of lights.

	Regarding claim 11, Garcia in view of Noha accounts for the claimed subject matter substantially.  Garcia further discloses that the shape of the lights can be a circle, square, crosshair, or point (paragraph 0020), and Noha discloses that the shape can be an arc or any shape (figure 10; column 6, line 60 - column 7, line 6).  One skilled in the art 

	Regarding claim 20, Garcia discloses a colorant dispensing device that comprises a dispensing head to dispense colorant (see MPEP 2114; the device is capable of dispensing a liquid colorant such as food dye or E150a), a platform (shown in figure 2) to operably hold a canister (105) beneath the dispensing head to operably receive the dispensed colorant, the device comprising: 
	a light (110) disposed above the platform, the light operably projecting a light pattern at an opening of the canister operably disposed on the platform, the light pattern comprising a circle (paragraph 0021, wherein the circle substantially aligns with or inside an opening of the first canister (MPEP 2114; the device of Garcia is capable of functioning as claimed depending on the size of the canister which is not positively claimed), 
	the light comprising a light emitting diode (LED) configured to emit light in a circle pattern (paragraph 0020 discloses LED; paragraph 0021 discloses circle pattern); and 
	a control unit (processor, paragraph 0020) comprising a processor to operably control the dispensing device, wherein the control unit operably controls the light array based at least upon input from a controller interface (108, see figure 3) that operably 
	Garcia does not disclose that the light is a light array, and does not disclose that the light includes a lens.
	Noha teaches that it is known to use a light array comprising a plurality of light emitters (140) arranged in an arc-shape (figures 2 and 3; figure 10) for the purpose of aiming (column 4, lines 3-6).
	It would have been obvious to one skilled in the art to provide the dispenser of Garcia with the light array configuration of Noha for the purpose of providing multiple aiming points and increased visibility, and/or as a routine selection of a known equivalent aiming device for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2019/0345018) in view of Noha (US 8,256,153) and further in view of Engler (US 5,156,297) and James (US 3,203,593)
	Regarding claims 6-8, Garcia and Noha account for much of the claimed subject matter as set forth above, but do not disclose a second light pattern which substantially aligns with a second canister.  
	Examiner hereby takes official notice that it is old and well known in the dispensing arts to provide two dispensers side-by-side.  See, for example, Engler (figure 1) which shows two dispensers (12, 14) side-by-side, and James (figure 1) which shows two dispensers (11) side-by-side.
It would have been obvious to one skilled in the art to modify the device of Garcia in view of Noha to have two dispensers side-by-side, based on the common knowledge in the art, for the purpose of being able to dispense into two containers simultaneously and thereby increase system capacity.  Doing so would result in the claimed configuration in that there would be two light arrays for two canisters/container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2019/0345018) in view of Noha (US 8,256,153) and further in view of Ihara (US 6,188,713)
Regarding claims 12 and 13, Garcia in view of Noha account for much of the claimed subject matter as discussed above, and Garcia further discloses a lens (light guide) configured to focus light at a first height and produce the first pattern (paragraph 0020).  To the extent that it might be argued that Garcia is not sufficiently specific to show that the light guide is a lens, Examiner takes official notice that it is notoriously old and well known to focus a laser and produce a pattern using a lens.  For example, Ihara teaches that it is known to focus a laser and produce a pattern using a lens (figure 1 and column 2, lines 48-62).  It would have been obvious to one skilled in the art to use a lens in the device of Garcia as a routine selection of a known equivalent light guide structure.    

Allowable Subject Matter
	Claim 5 would be allowable if the indefiniteness issues set forth above are resolved and the claim is rewritten in independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799